

117 S2940 IS: Motorsports Fairness and Permanency Act of 2021
U.S. Senate
2021-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2940IN THE SENATE OF THE UNITED STATESOctober 6, 2021Ms. Stabenow (for herself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to make permanent the 7-year recovery period for motorsports entertainment complexes.1.Short titleThis Act may be cited as the Motorsports Fairness and Permanency Act of 2021.2.7-year recovery period for motorsports entertainment complexes made permanentSection 168(i)(15) of the Internal Revenue Code of 1986 is amended by striking subparagraph (D).